      Case: 1:19-cv-05918 Document #: 66 Filed: 08/20/21 Page 1 of 2 PageID #:443




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
                                     )
         RICHARD TAYLOR,             )
                          Plaintiff, ) Case No. 19-cv-05918
                                     )
         v.                          ) Hon. Virginia M. Kendall
                                     )
         PROFESSIONAL SECURITY       )
         CONSULTANTS,                )
                          Defendant. )

      NOTICE OF UNOPPOSED MOTION TO EXTEND TIME FOR PLAINTIFF TO
        RESPOND TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

To:

Thomas W. Cushing
Donohue Brown Mathewson & Smyth LLC
140 South Dearborn Street, Suite 800
Chicago, IL 60603
(312) 422-0900
service@dbmslaw.com


         PLEASE TAKE NOTICE that on August 25, 2021, at 9:00 a.m., or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Virginia M Kendall, or any judge
sitting in her stead in Courtroom 2503, at the United States District Court for the Northern District
of Illinois, Eastern Division, 219 S. Dearborn Street, Chicago, Illinois 60604, and present
Plaintiff’s Unopposed Motion To Extend Time For Plaintiff To Respond To Defendant’s
Motion For Summary Judgment, a copy of which is hereby served upon you.


                                                              Respectfully,

                                                              /s/ Janaan Hashim
                                                              _________________________
                                                              Plaintiff’s Limited Scope Attorney

                                                              JANAAN HASHIM
                                                              Amal Law Group, LLC
                                                              161 N. Clark St. Ste. 1600
                                                              Chicago, IL 60601
                                                              312-882-4122
                                                              jhashim@amallaw.com
    Case: 1:19-cv-05918 Document #: 66 Filed: 08/20/21 Page 2 of 2 PageID #:444




                                CERTIFICATE OF SERVICE

 I, Janaan Hashim, an attorney, hereby certify that on Friday, August 20, 2021, I electronically
filed the foregoing UNOPPOSED MOTION TO EXTEND TIME FOR PLAINTIFF TO
RESPOND TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to the
CM/ECF participants listed on the below Service List.

                                                            s/ Janaan Hashim
                                                            Janaan Hashim
                                                            161 N. Clark St., Ste. 1600
                                                            Chicago, IL 60601
                                                            312-882-4122
                                                            jhashim@amallaw.com

Service List:
Thomas W. Cushing
Donohue Brown Mathewson & Smyth LLC
140 South Dearborn Street, Suite 800
Chicago, IL 60603
(312) 422-0900
service@dbmslaw.com
cushing@dbmslaw.com

Bradley Edward Puklin
Swanson, Martin & Bell, LLP
330 N. Wabash Avenue
Suite 3300
Chicago, IL 60611
(312) 321-3543
Email: bpuklin@smbtrials.com

Mason William Kienzle
Donohue Brown Mathewson & Smyth LLC
140 South Dearborn Street
Suite 800
Chicago, IL 60603
3124220900
Email: kienzle@dbmslaw.com
